Exhibit 10.19.4
AMENDMENT #9 TO CONTRACT NO. 0652 BETWEEN
GEORGIA DEPARTMENT OF COMMUNITY HEALTH AND
AMERIGROUP GEORGIA MANAGED CARE COMPANY, INC.
     This Amendment is between the Georgia Department of Community Health
(hereinafter referred to as “DCH” or the “Department”) and Amerigroup Georgia
Managed Care Company, Inc. (hereinafter referred to as “Contractor”) and is made
effective this ___ day of __________, 2010 (hereinafter referred to as the
“Effective Date”). Other than the changes, modifications and additions
specifically articulated in this Amendment #9 to Contract # 0652,
RFP#41900-001-0000000027, the original Contract shall remain in effect and
binding on and against DCH and Contractor. Unless expressly modified or added in
this Amendment #9 the terms and conditions of the original Contract are
expressly incorporated into this Amendment #9 as if completely restated herein.
     WHEREAS, DCH and Contractor executed a contract for the provision of
services to members of the Georgia Families Program;
     WHEREAS, DCH pays Contractor a per member per month capitation rate for
each Georgia Families member enrolled in the Contractor’s plan;
     WHEREAS, DCH has sought permission from the Centers for Medicare and
Medicaid Services (hereinafter referred to as “CMS”) to revise the capitation
rates payable to Contractor for State Fiscal Year 2011; and
     WHEREAS, pursuant to Section 32.0, Amendments in Writing, DCH and
Contractor desire to amend the above-referenced Contract by adding additional
funding as set forth below.
     NOW THEREFORE, for and in consideration of the mutual promises of the
Parties, the terms, provisions and conditions of this Amendment and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, DCH
and Contractor hereby agree as follows:

I.   Upon receiving written notice from CMS indicating that agency’s approval of
the revised capitation rates, the parties shall delete the current Attachment H,
Capitation Payment, in its entirety and replace it with the new Attachment H,
Capitation Payment contained at Exhibit 1 to this Amendment.   II.   DCH and
Contractor agree that they have assumed an obligation to perform the covenants,
agreements, duties and obligations of the Contract, as modified and amended
herein, and agree to abide by all the provisions, terms and conditions contained
in the Contract as modified and amended.   III.   This Amendment shall be
binding and inure to the benefit of the parties hereto, their heirs,
representatives, successors and assigns. Whenever the provisions of this
Amendment and the Contract are in conflict, the provisions of this Amendment
shall take precedence and control.

 



--------------------------------------------------------------------------------



 



IV.   It is understood by the Parties hereto that, if any part, term, or
provision of this Amendment or this entire Amendment is held to be illegal or in
conflict with any law of this State, then DCH, at its sole option, may enforce
the remaining unaffected portions or provisions of this Amendment or of the
Contract and the rights and obligations of the parties shall be construed and
enforced as if the Contract or Amendment did not contain the particular part,
term or provision held to be invalid.   V.   This Amendment shall become
effective as stated herein and shall remain effective for so long as the
Contract is in effect.   VI.   This Amendment shall be construed in accordance
with the laws of the State of Georgia.   VIII.   All other terms and conditions
contained in the Contract and any amendment thereto, not amended by this
Amendment, shall remain in full force and effect.

- SIGNATURES ON THE FOLLOWING PAGE-

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
IN WITNESS WHEREOF, DCH and Contractor, through their authorized officers and
agents, have caused this Amendment to be executed on their behalf as of the date
indicated.

                GEORGIA DEPARTMENT OF COMMUNITY HEALTH  
 
     
/s/ Clyde L. Reese, III
 
9/23/10
 
 
Clyde L. Reese, III, Esq. Commissioner
   Date  
 
     
/s/ Jerry Dubberly
 
9/23/10
 
 
Jerry Dubberly, Medicaid Division Chief
   Date  

AMERIGROUP

         
BY:
  /s/ Tunde Sotunde, M.D.  
09/16/2010
 
       
 
  *SIGNATURE   Date  
 
 
Tunde Sotunde, M.D.
   
 
  Please Print/Type Name Here    

     
 
   
 
  AFFIX CORPORATE SEAL HERE
 
  (Corporations without a seal, attach a Certificate of Corporate Resolution)

       
ATTEST:
 
/s/ Nicholas J. Pace
 
 
  **SIGNATURE  
 
     
 
 
Director, Vice President and Secretary
 
 
  TITLE  

 

*   Must be President, Vice President, CEO or Other Authorized Officer   **  
Must be Corporate Secretary

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
CONFIDENTIAL — NOT FOR CIRCULATION
ATTACHMENT H
Attachment H is a table displaying the contracted rates by rate cell for each
contracted region. These rates will be the basis for calculating capitation
payments in each contracted Region.
(The table is displayed on the following page.)
**********REDACTED**********

 